Prospectus Supplement May 12, 2017 Putnam Global Utilities Fund Prospectus dated December 30, 2016 The sub-section Your fund's management in the section Fund summaries – Putnam Global Utilities Fund is supplemented to reflect that the fund’s portfolio manager is now William Rives, who joined the fund in May 2017 and is a Portfolio Manager, Analyst. The following replaces similar disclosure under the sub-section The funds’ investment manager – Portfolio Managers – Global Utilities Fund in the section Who oversees and manages the funds? Portfolio manager Joined fund Employer Positions over past five years William Rives 2017 Putnam Management Portfolio Manager, 2012 – Present Analyst Previously, Equity Associate The SAI provides information about Mr. Rives’ compensation, other accounts managed by Mr. Rives and Mr. Rives’ ownership of securities in the fund. 306708 – 05/17
